Case 19-12378-KBO   Doc 1158-4    Filed 07/09/20   Page 1 of 3



                        EXHIBIT B

        Attorneys and Paraprofessionals’ Information
               Case 19-12378-KBO        Doc 1158-4       Filed 07/09/20      Page 2 of 3



        The K&E attorneys who rendered professional services in these cases during the Fee Period

are:

                        Position                                   Hourly       Total
                                    Year                                                      Total
 Professional Person    with the                 Department        Billing      Billed
                                   Admitted                                                Compensation
                       Applicant                                    Rate        Hours
Leah Elizabeth
                       Associate     2016          Corporate        $965.00         5.50        $5,307.50
Barnes
Spencer Caldwell-
                       Associate     2019        Restructuring      $740.00       41.30        $30,562.00
McMillan
Daniel Carlomany       Associate     2019          Corporate         $610.00      52.80        $32,208.00
Eric Herst             Associate     2019          Corporate         $610.00       3.50         $2,135.00
Fred Anthony Hilow     Associate     2016          Litigation       $925.00      109.20       $101,010.00
Emily Hogan            Associate     2016          Corporate         $965.00       4.10         $3,956.50
Natalie Kannan         Associate     2019           Taxation         $645.00       1.90         $1,225.50
Anusheh Khoshsima      Associate     2019     Labor & Employment    $610.00        0.20          $122.00
Chris Koenig           Associate     2014        Restructuring     $1,085.00     233.90       $253,781.50
Christine A. Lacku     Associate     2015     Labor & Employment   $1,025.00       5.20         $5,330.00
Matthew N. Leist       Associate     2015          Corporate       $1,035.00       8.20         $8,487.00
                                                Technology & IP
Jake Lipnik            Associate     2019                           $610.00       25.40        $15,494.00
                                                  Transactions
Jared D. Maher         Associate     2016          Corporate        $965.00      109.40       $105,571.00
Karla V. Mardueno      Associate     2019          Litigation       $610.00       18.40        $11,224.00
Andrew McAlpine**      Associate     2017          Corporate        $845.00        9.50         $8,027.50
Aaron J. Newell        Associate     2013         Environment      $1,035.00       4.50         $4,657.50
Guillaume
                       Associate     2016          Corporate        $840.00         5.50        $4,620.00
Nivault***
James Parkinson**      Associate     2014          Litigation      $1,085.00        9.90       $10,741.50
Jackson Phinney        Associate     2019     Labor & Employment    $725.00         4.80        $3,480.00
Julia Schichmann*      Associate     2019        Restructuring      $500.00         0.30         $150.00
Vanessa
                       Associate     2018          Corporate        $725.00       11.80         $8,555.00
Schmieding*
                                                Technology & IP
Jeffrey J. Seroogy     Associate     2014                          $1,035.00        6.70        $6,934.50
                                                  Transactions
Claire Stephens      Associate       2017        Restructuring      $740.00      144.20       $106,708.00
Alison Wirtz         Associate       2016        Restructuring      $845.00      193.40       $163,423.00
Jack N. Bernstein    Of Counsel      1995      Employee Benefits   $1,375.00      28.00        $38,500.00
Bill Arnault          Partner        2009          Litigation      $1,165.00      35.00        $40,775.00
Ryan Blaine Bennett,
                      Partner        2000        Restructuring     $1,595.00        3.10        $4,944.50
P.C.
Dulcie Daly**         Partner        2017          Taxation        $1,365.00        1.30        $1,774.50
Thad W. Davis, P.C.   Partner        2005          Taxation        $1,365.00        0.60         $819.00
Susan D. Golden       Partner        1988        Restructuring     $1,175.00        1.90        $2,232.50
Stephen C. Hackney,
                      Partner        1997          Litigation      $1,525.00      13.00        $19,825.00
P.C.
David Higgins**       Partner        1994         Corporate        $1,635.00        0.50         $817.50
Jonathan E. Kidwell   Partner        2009        Environment       $1,235.00        3.50        $4,322.50
Michelle Kilkenney,
                      Partner        2002          Corporate       $1,465.00        0.40         $586.00
P.C.
R.D. Kohut            Partner        2004     Labor & Employment   $1,175.00        3.60        $4,230.00
                                                Technology & IP
Daniel Lewis            Partner      2008                          $1,245.00      10.10        $12,574.50
                                                  Transactions
Chuan Li                Partner      1999          Corporate       $1,425.00        0.50         $712.50
Christopher Marcus,
                        Partner      2000        Restructuring     $1,635.00        5.10        $8,338.50
P.C.
                Case 19-12378-KBO       Doc 1158-4     Filed 07/09/20       Page 3 of 3



                        Position                                     Hourly      Total
                                    Year                                                         Total
 Professional Person    with the               Department            Billing     Billed
                                   Admitted                                                   Compensation
                       Applicant                                      Rate       Hours
Casey McGushin          Partner      2014       Litigation          $1,045.00       33.50         $35,007.50
Roberto S. Miceli       Partner      1996       Real Estate         $1,385.00         2.50         $3,462.50
Gregory F. Pesce        Partner      2011      Restructuring        $1,175.00       40.10         $47,117.50
William T. Pruitt       Partner      2004       Litigation          $1,220.00         3.40         $4,148.00
Wolfram Prusko*         Partner      2008      Restructuring        $1,005.00         1.60         $1,608.00
Mariska S. Richards     Partner      2012       Corporate           $1,165.00       20.90         $24,348.50
Michael D. Thorpe       Partner      2009       Litigation          $1,165.00         0.30          $349.50
Steve Toth              Partner      2005       Corporate           $1,295.00       29.90         $38,720.50
Laurent Victor-
                        Partner      2005       Corporate           $1,245.00        7.00          $8,715.00
Michel***
Grand Total                                                                      1,255.40      $1,197,640.00

        *Admitted in Germany
        **Admitted in United Kingdom
        ***Admitted in France

        The paraprofessionals of K&E who rendered professionals services in these cases during

the Fee Period are:

                        Position                                       Hourly      Total
  Paraprofessional                   Year                                                          Total
                        with the                 Department            Billing     Billed
      Person                        Admitted                                                    Compensation
                       Applicant                                        Rate       Hours
 Anthony Abate         Paralegal       N/A      Restructuring          $340.00         6.30           $2,142.00
 Ryan Besaw            Paralegal       N/A      Restructuring          $340.00         2.90             $986.00
 Uzo Dike              Paralegal       N/A        Litigation           $415.00        18.40           $7,636.00
 Sara Handibode        Paralegal       N/A       Real Estate           $445.00        14.30           $6,363.50
 Michelle L.                                   Technology & IP
                       Paralegal       N/A                             $375.00         5.70           $2,137.50
 Nowicki                                         Transactions
 Carrie Therese
                       Paralegal       N/A       Restructuring         $445.00         1.50             $667.50
 Oppenheim
 Sandy Ruiz            Paralegal       N/A        Corporate            $445.00         1.90            $845.50
 Nicole Saucedo        Paralegal       N/A        Corporate            $445.00         2.40           $1,068.00
                                               Technology & IP
 Susan Zablocki        Paralegal       N/A                             $445.00         0.20              $89.00
                                                 Transactions
                       Conflicts
 John Ackerman                         N/A     Conflicts Analysis      $265.00         0.50             $132.50
                       Analyst
                       Conflicts
 Alli Beckett                          N/A     Conflicts Analysis      $305.00        11.80           $3,599.00
                       Analyst
                       Conflicts
 Corinna Luschini                      N/A     Conflicts Analysis      $265.00         6.70           $1,775.50
                       Analyst
                       Conflicts
 Kenneth Sampson                       N/A     Conflicts Analysis      $395.00         3.00           $1,185.00
                       Analyst
                       Conflicts
 Amy Zayed                             N/A     Conflicts Analysis      $265.00         9.30           $2,464.50
                       Analyst
 Grand Total                                                                          84.90          $31,091.50

                                               Total Fees Requested                                $1,228,731.50
